ROBERTSON, Presiding Judge.
After an ore tenus proceeding, the trial court entered a judgment for ejectment and monetary damages against the appellant, who appeared pro se. Thereafter, she secured counsel, who moved for a new trial on the grounds that the appellant had been unfamiliar with court procedures and inadequately prepared for trial and that the proceedings had not been transcribed by a court reporter, thereby effectively denying the right to appeal. Appellant’s motion for a new trial was denied, and she appeals.
The sole issue argued on appeal is whether the trial court erred by not granting a new trial whereby the case could be retried with a court reporter so that a transcript would be available for an appeal.
However, the appellant has failed to cite any authority to support her contention; that failure allows this court no alternative but to affirm the decision of the trial court. Cummins v. Slayton, 545 So.2d 783 (Ala.Civ.App.1989).
Apparently, the appellant chose not to avail herself of the provisions of Rule 10(d), Alabama Rules of Appellate Procedure, but instead chose to pursue a new trial.
AFFIRMED.
THIGPEN and RUSSELL, JJ., concur.